COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF K. A. C., K. C.           §               No. 08-18-00218-CV
  M. C., AND E. C., CHILDREN,
                                               §                  Appeal from the
                       Appellant.
                                               §                 65th District Court

                                               §             of El Paso County, Texas

                                               §               (TC# 2017DCM2545)

                                            §
                                          ORDER


       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until March 13, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Maria B. Ramirez, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before March 13, 2019.


       IT IS SO ORDERED this 12thday of March, 2019.



                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.